Citation Nr: 0837898	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  04-20 666A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disability, to include gastroesophageal reflux disease (GERD) 
and dyspepsia.

2.  Entitlement to service connection for left ear hearing 
loss disability.

3.  Entitlement to an initial evaluation in excess of 10 
percent for a left thumb scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel


INTRODUCTION

The veteran had active service from January 1973 to March 
1979.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions rendered by the St. Paul, 
Minnesota, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In a September 1998 rating decision the RO denied a 
compensable evaluation for a left thumb scar.  Subsequently, 
the RO increased the evaluation for such left thumb scar in 
an April 1999 rating decision, effective March 24, 1998, the 
date of receipt of the veteran's claim for increase.  While 
not listed as an issue on the July 2005 VA Form 8, the Board 
can find no correspondence indicating that the veteran has 
withdrawn the issue of entitlement to an increased rating for 
a left thumb scar disability.  As such, the Board finds that 
this issue is properly before the Board. 

The veteran also appeals a February 2003 rating decision of 
the RO that, in pertinent part, denied service connection for 
GERD and dyspepsia and an April 2003 rating decision that 
denied service connection for left ear hearing loss 
disability.

This case was previously remanded to the RO via the Appeals 
Management Center (AMC) in January 2007 for further 
development.  The requested action has been completed and the 
case has been returned to the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  A gastrointestinal disability, to include GERD and 
dyspepsia, was initially demonstrated years after service, 
and has not been shown by competent evidence to be causally 
related to the veteran's active service.

2. Left ear hearing loss disability was initially 
demonstrated years after service, and has not been shown by 
competent evidence to be causally related to the veteran's 
active service

3.  The competent evidence of record establishes that the 
veteran's left thumb scar does not limit motion or function.


CONCLUSIONS OF LAW

1.  A gastrointestinal disability was not incurred in, or 
aggravated by, active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

2. A left ear hearing loss disability was not incurred in or 
aggravated by active service, and it may not be presumed to 
have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 
1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309, 3.385 (2008).

3.  The criteria for an initial evaluation in excess of 10 
percent for a left thumb scar have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.71a, 4.118, 
Diagnostic Codes 5224, 5228 (as in effect prior to, and from, 
August 25, 2002), 7800-7805 (as in effect prior to, and from, 
August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned in the event award of the benefit 
sought.
 
In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the veteran was provided with 
VCAA notice by letters dated in November 2002 and February 
2007.

The Court in Pelegrini noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini specifically 
noted that there was no requirement that the entire rating 
process be reinitiated from the very beginning.  Rather, the 
claimant should be provided VCAA notice and an appropriate 
amount of time to respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice letter was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication of his claim, the case was readjudicated 
thereafter, and the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In the case currently before the Board, the VCAA notice did 
not make specific reference to the relevant diagnostic codes 
and other applicable information.  In Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), the Federal Circuit stated 
that all VCAA notice errors are presumed prejudicial and 
require reversal unless the VA can show that the error did 
not affect the essential fairness of the adjudication.  To do 
this, the VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating that any defect was 
cured by actual knowledge on the part of the claimant, that a 
reasonable person could be expected to understand from the 
notice what was needed, that a benefit could not have been 
awarded as a matter of law, or perhaps where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.  There must be a demonstration that there was no 
prejudice.  See Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 
333, 337 (3d Cir.1974) ("[N]o error can be predicated on 
insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.").  See also Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).  

The Court has stated that "[n]othing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores.  

The Board finds that while the notice the veteran received as 
regards the left thumb claim was not entirely consistent with 
the requirements of Vazquez, any deficiency was not 
prejudicial to the appellant because he or his representative 
have demonstrated sufficient actual knowledge of these 
requirements in the December 1998 VA Form 9 (Appeal to Board 
of Veterans' Appeals); and Written Brief Presentations 
submitted by the veteran's representative in January 2007 and 
October 2008.  

Although the veteran was not provided adequate notice until 
after the initial adjudication of the claim, the Board finds 
that there is no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  As explained below, the Board has 
determined that service connection is not warranted for any 
of the veteran's claimed disability and an increased rating 
is not warranted for his left thumb scar. Consequently, no 
effective date or increased rating will be assigned, so the 
failure to provide earlier notice with respect to that 
element of the claim was no more than harmless error.  
Moreover, following the provision of the required notice and 
the completion of all indicated development, the originating 
agency readjudicated the claim.  There is no indication or 
reason to believe that the ultimate decision on this claim 
would have been different had complete VCAA notice been 
provided at an earlier time.

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private and VA 
treatment records, and VA examination reports.  Additionally, 
the claims file contains the veteran's statements in support 
of his claims.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claims.  Thus, based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Essentially, all available evidence that could substantiate 
the claims has been obtained.


Claims for Service Connection

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946 and sensorineural hearing loss becomes 
manifest to a degree of 10 percent or more within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in, or aggravated by, 
such service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2008).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008). 

The United States Court of Appeals for Veterans Claims 
(Court), referring to its holding in Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992), stated in Hensley v. Brown, 5 Vet. 
App. 155 (1993), that ". . . the regulation, although 
prohibiting an award of service connection where audiometric 
test scores are within established limits, does not prevent a 
veteran from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service." Id. at 158.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2008)


Gastrointestinal Disability

The veteran asserts that service connection is warranted for 
a gastrointestinal disability, to include GERD and dyspepsia.  
In order to establish service connection on a direct basis, 
the veteran must provide evidence of a current disability, an 
in-service injury or disease, and a nexus between the current 
disability and in-service injury or disease.  With respect to 
a current disability, post service VA treatment records and 
examination reports demonstrate that the veteran has 
complained of and been diagnosed with dyspepsia and GERD 
since 2000.  With respect to an in-service injury or disease, 
the veteran's service medical records reflect that in 
November 1978, the veteran complained of experiencing nausea 
and vomiting and was diagnosed with gastroenteritis.

As to the etiology of the veteran's current GERD and 
dyspepsia, a November 2004 VA examination report demonstrates 
that the examiner, after an examination of the veteran's and 
a review of his claims file, opined that the veteran's 
"stomach complaints in service were likely to represent 
acute alcoholic gastritis" and that "it would be 
speculative to assume that the symptoms at that time caused 
the veteran's current problems with reflux."  Likewise, in a 
June 2008 VA examination report, another VA examiner, after 
an examination and a review of the claims file, opined that, 
"based on the available information, I would have to resort 
to mere speculation to state that his gastroesophageal reflux 
today started while he was in the service in 1976 vs. 
alcoholic-induced gastritis."  In reaching such 
determination, the examiner noted that "based on the 
veteran's report of alcoholism in the service, requiring 
rehabilitation, the fact that he had distress with Antabuse, 
is not particularly significant to his gastroesophageal 
reflux, as it does not cause GI distress in some patients 
[and that the veteran] denied any therapy during those years 
for any reflux."  Therefore, in the absence of any evidence 
to the contrary, the Board finds that the preponderance of 
the evidence is against a finding that the veteran's current 
gastrointestinal disability, including GERD and dyspepsia, is 
etiologically related to any incident of the veteran's 
service.

In conclusion, although the veteran asserts that his current 
gastrointestinal disability, including GERD and dyspepsia, is 
related to service, he is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
He is competent to give evidence about what he experienced; 
for example, he is competent to report that he experiences 
certain GERD symptomatology.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Therefore, in 
the absence of any competent clinical evidence of record that 
demonstrates that the veteran's gastrointestinal disability 
is related to service, the Board finds that the negative 
evidence of record, including the November 2004 and June 2008 
VA opinions, is of greater probative value than the veteran's 
statements in support of his claim.  Thus, the Board finds 
that the competent evidence of record fails to establish that 
the veteran has a current gastrointestinal disability as a 
result of his service.  The Board has considered the doctrine 
of giving the benefit of the doubt to the veteran, under 
38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2008), 
but does not find that the evidence is of such approximate 
balance as to warrant its application.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for a 
gastrointestinal disability, to include GERD dyspepsia, and 
the claim must be denied.


Left Ear Hearing Loss Disability

The veteran asserts that service connection is warranted for 
left ear hearing loss disability. 

In terms of an in-service injury or disease, the veteran, on 
his January 1979 separation examination, had the following 
pure tone thresholds, in:




HERTZ



500
1000
2000
3000
4000
LEFT
0
10
0
0
10

Such findings reflect normal hearing.  Normal hearing is from 
0 to 20 decibels, and higher levels indicated some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 157 (1993).  

The Board notes that, although left ear hearing loss 
"disability" for VA purposes was not demonstrated in 
service, the veteran can establish service connection on the 
basis of post-service evidence of a nexus between current 
hearing loss and service.  38 C.F.R. § 3.303(d); See Hensley 
v. Brown, 5 Vet. App. 155 (1993).  Also, under 38 U.S.C.A. 
§ 1154 (a)(b)(West 2002), VA is required to consider the 
veteran's contentions in conjunction with the circumstances 
of his service.   

With respect to a current disability, the record establishes 
that current left ear hearing loss "disability" for VA 
purposes has been demonstrated subsequent to service.  In 
this regard, on VA audiological evaluation in January 2003, 
the reported pure tone thresholds, in decibels, were as 
follows for the left ear: 




HERTZ



500
1000
2000
3000
4000
LEFT
20
20
25
60
65

Likewise, on VA audiological evaluation in June 2008, the 
reported pure tone thresholds, in decibels, were as follows 
for the left ear:




HERTZ



500
1000
2000
3000
4000
LEFT
15
25
55
65
75

Regarding a link between the veteran's active military 
service and his current left ear hearing loss disability, a 
March 2003 addendum to the January 2003 examination report 
notes that the examining audiologist, after reviewing the 
veteran's claims folder and discharge audiogram, opined that 
the veteran's current hearing loss disability was not likely 
related to service.  A similar opinion was proffered by the 
audiologist that conducted the June 2008 VA examination.  
While the examiner opined that the veteran's right ear 
hearing loss was most likely causes by or resulted from 
military noise exposure, the examiner opined that the 
veteran's current left ear hearing loss disability was not 
related to in-service noise exposure.  The examiner, citing 
the veteran's normal left ear hearing loss at discharge, 
opined that left ear hearing impairment was les likely than 
not caused by or a result of military noise exposure. 
Therefore, in the absence of any clinical opinion to the 
contrary, the Board finds that the preponderance of the 
evidence is against a grant of service connection on a direct 
incurrence basis for a left ear hearing loss disability.

In order to establish service connection on a presumptive 
basis, the veteran's left ear hearing loss disability must 
have become manifest to a degree of 10 percent or more within 
one year from the date of termination of his period of 
service.  In this case, as discussed above, no objective 
evidence of record demonstrates that the veteran's left 
hearing loss disability manifested itself to a compensable 
degree within one year of his separation from service.  The 
record reflects that the first reported clinical diagnosis 
left ear hearing loss "disability" for VA purposes was in 
2003, many years after service.  Hence, the Board finds that 
evidence of record does not establish that the veteran is 
entitled to service connection on a presumptive basis for his 
current left ear hearing loss disability.

In conclusion, although the veteran asserts that his current 
left ear hearing loss disability is related to service, he is 
not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  He is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he experiences hearing loss.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, 
however, must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Therefore, in the absence of any documented 
competent medical evidence that demonstrates that the 
veteran's left ear hearing loss is related to noise exposure 
in service, the Board finds that his statements as to the 
etiology of his hearing loss are not credible and that the 
negative evidence of record, including the 2003 and 2008 VA 
opinions, is of greater probative value than the veteran's 
statements in support of his claim.  The competent evidence 
of record fails to establish that his current left ear 
hearing loss is related to such incident of service.  The 
Board has considered the doctrine of giving the benefit of 
the doubt to the veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2008), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for left ear hearing disability.  

Increased Evaluation

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. See 38 C.F.R. § 4.7 (2008).

During the pendency of this appeal, rating criteria for 
evaluating skin disabilities were revised, effective August 
30, 2002.  The Board notes that in Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) overruled 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent 
that it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).

In VAOPGCPREC 7-2003, the General Counsel held that Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies. If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits.  
Therefore, VA must apply the new provisions from their 
effective date.

The criteria in effect prior to August 30, 2002, provided 
that a 10 percent rating is assigned for superficial scars 
that are poorly nourished, with repeated ulceration, or that 
are tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804 (2002).  Under the 
criteria in effect prior to August 30, 2002, Scars may also 
be rated based on the limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Codes 7805 (2002).

Under the criteria which became effective August 30, 2002, a 
10 percent evaluation is authorized for superficial, unstable 
scars.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  A 
note following this diagnostic code provides that an unstable 
scar is one where, for any reason, there is frequent loss of 
covering of the skin over the scar. 

Under the criteria which became effective August 30, 2002, a 
10 percent evaluation is authorized for superficial scars 
that are painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2008).

Notes following Diagnostic Codes 7803 and 7804 provide that a 
superficial scar is one not associated with underlying soft 
tissue damage.  

In addition, the new criteria continue to provide that other 
scars may be rated on the basis of limitation of function of 
the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2008).

The rating criteria which became effective August 30, 2002, 
provide that scars, other than of the head, face or neck, 
that are deep or that cause limited motion warrant a 10 
percent if they involve an area or areas exceeding six square 
inches (39 sq. cm), a 20 percent evaluation if the area or 
areas exceed 12 square inches (465 sq. cm) a 30 percent 
evaluation if the area or areas exceed 72 square inches (465 
sq. cm) or a 40 percent evaluation if the area or areas 
exceed 144 square inches (929 sq. cm.).  38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2004). 

A note following Diagnostic Code 7801 provides that scars in 
widely separated areas, as on two or more extremities or on 
anterior and posterior surfaces of extremities or the trunk, 
will be separately rated and combined in accordance with § 
4.25 of this part.  Another note following Diagnostic Code 
7801 provides that a deep scar is one associated with 
underlying soft tissue damage.  

Under the criteria which became effective August 30, 2002, 
scars that are superficial, are not productive of limitation 
of motion, and are not on the head, face, or neck warrant a 
10 percent evaluation if they involve an area or areas of 144 
square inches (929 sq. cm) or more.  38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2004).

Notes following Diagnostic Code 7802 provide that a 
superficial scar is one not associated with underlying soft 
tissue damage and that scars in widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces 
of extremities or the trunk, will be separately rated and 
combined in accordance with § 4.25 of this part.

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2004). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

The Court has held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibited symptoms that would warrant different ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes.  38 C.F.R. § 4.69 (2008).

The scar on the veteran's left thumb is currently evaluated 
as 10 percent disabling under 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2008). At the outset, the Board notes that the 
veteran filed his claim for an increased evaluation for his 
service-connected left thumb scar on March 24, 1998.  
Therefore, the rating period for consideration on appeal 
begins March 24, 1997, one year prior to the date of receipt 
of the claim upon which the October 1998  Notice of 
Disagreement was based.  38 C.F.R. § 3.400(o)(2).


Evaluation based on Diagnostic Codes 7800-7804

The record reflects that the examiner from the veteran's June 
2008 VA scars compensation and examination reported that the 
veteran had a very fine scar at the top of his thumb that was 
1 cm long x 1 mm wide.  The examiner reported that the scar 
was nontender and unremarkable, and no keloids, adhesions, or 
underlying defects were palpable.  He also reported that the 
thumb had intact strength and range of motion, but that 
sensation was not intact from the base of the thumb top the 
distal tip, which mildly impaired the veteran in his job as a 
mechanic, but did not stop the veteran from being able to 
work, perform activities of daily living.

The record reflects that the RO, using the old regulations 
pertaining to scars, evaluated the veteran's left thumb scar 
as 10 percent disabling under 38 C.F.R. § 4.118, Diagnostic 
Code (DC) 7804 (1998).  The 10 percent disability rating 
currently assigned is the maximum evaluation possible under 
both the new and old versions of Diagnostic Code 7804.  
Similarly, 10 percent is the maximum evaluation possible 
under both the new and old versions of Diagnostic Code 7803.  
Accordingly, a rating in excess of 10 percent is not 
available under either diagnostic code at any time during the 
course of this appeal.  

The Board has also considered other potentially applicable 
diagnostic codes.  In this regard, an evaluation in excess of 
10 percent may be assigned for certain scars disfiguring the 
head, face or neck, scars resulting from burns, or scars that 
are deep or cause limitation of function.  See 38 C.F.R. § 
4.118, Diagnostic Codes 7800, 7801.  However, there is no 
evidence of record that the veteran's left thumb scar is  the 
result of a burn or caused any significant disfigurement of 
the head, face or neck.  Furthermore, there is no evidence 
that the veteran's scar exceeds 12 squares inches (77 sq. 
cm.).  On the contrary, his scar measured 1cm x 1mm during 
his June 2008 examination.  Therefore, a higher evaluation is 
not warranted under either the new or old versions of 
Diagnostic Codes 7800 or 7801.


Rating Based on Limitation of Function

The Board has also considered Diagnostic Code 7805 which 
allows for other scars to be rated based on limitation of 
function of the part affected.  The criteria for the 
Diagnostic Code 7805 remained the same following the 
amendment to the skin regulations in August 2002. 

After a review of the evidence of record, the Board concludes 
that the preponderance of the evidence is against a higher 
rating based on limitation of the function of the body part 
affected by the scar.  The record does not show that the 
veteran's left thumb scar has not resulted in limitation of 
function of the thumb at any time during the course of this 
appeal.  Accordingly, an increased rating under Diagnostic 
Code 7805 is not warranted.

Under Diagnostic Code 5224, ankylosis of the thumb warrants a 
10 percent evaluation when favorable, and a 20 percent 
evaluation when unfavorable. 
38 C.F.R. § 4.71a (2008).  The Board notes that in 2003, 
during the pendency of the veteran's claim and appeal, 
amendments were made to the rating criteria evaluating 
ankylosis and limitation of motion of the digits of the 
hands.  See 67 Fed. Reg. 48,784-48,787 (July 26, 2002) 
(codified at 38 C.F.R. § 4.71a, DCs 5216 to 5230 (2008)).  
The Board notes, however, that the criteria for Diagnostic 
Code 5224 are the same in both the 2002 and 2008 versions of 
38 C.F.R. § 4.71a, except that the amended provisions add a 
note after Diagnostic Code 5224 requiring that consideration 
be given to whether evaluation as amputation is warranted and 
whether an additional evaluation is warranted for resulting 
limitation of motion of other digits or interference with 
overall function of the hand.  As the evidence does not show 
that the veteran's scar results in ankylosis of the left 
thumb, a higher rating under either version of Diagnostic 
Code 5224 is not warranted.  

The relevant evaluation requirements effective since August 
26, 2002 also provide for a new diagnostic code which 
discusses the particular limitation of motion of the thumb.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5228 (2008).  Under 
these criteria, limitation of motion of the thumb warrants a 
20 percent disability rating for a gap of more than two 
inches (5.1 cm.) between the thumb pad and the fingers, with 
the thumb attempting to oppose the fingers.  A gap of one to 
two inches (2.5 to 5.1 cm.) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers, 
warrants a 10 percent evaluation for both the major and minor 
thumb.  A gap of less than one inch (2.5 cm.) between the 
thumb pad and the fingers, with the thumb attempting to 
oppose the fingers, warrants a noncompensable evaluation.

However, the objective evidence does not show that the 
veteran's left thumb scar results in limitation of motion of 
the thumb.  The Board observes that the veteran reported some 
residual numbness involving the hand at the base of the thumb 
with decreased sensation throughout the course of the appeal.  
He also reported pain when using tools and found it 
especially difficult to screw on nuts and use heavy tools.  
As a result, he used his right hand a lot for work related 
activities.  Despite these complaints, the report of a VA 
examination in January 2003 reveals that strength and range 
of motion in his fingers was entirely normal.  Similarly, 
while he reported that his thumb was numb during examination 
in June 2008, the veteran still had strength and function 
with full range of motion.  He also denied any pain in his 
thumb.  Despite episodes of shooting pain in his thumb while 
pressing down on it, it did not cause him to lose any work.  
He indicated that he just had to adjust how he worked.  He 
was able to perform activities of daily living without any 
difficulty and used no treatment for his thumb.  

As the evidence fails to show any limitation of function of 
the left thumb as a result of his left thumb scar the Board 
concludes that the veteran is not entitled to an increased 
evaluation under Diagnostic Code 7805.  Based on the medical 
findings of record, the Board concludes that the veteran is 
not entitled to an evaluation in excess of 10 percent for his 
left thumb scar under either the criteria pertaining to scars 
or the criteria pertaining to limitation of motion of the 
thumb.

In conclusion, in light of the evidence of record, the Board, 
applying both the old and new regulations pertaining to 
scars, finds that the preponderance of the evidence is 
against the veteran's claim for an initial evaluation in 
excess of 10 percent for a left thumb scar.


Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, the record before the Board does not contain evidence 
of "exceptional or unusual" circumstances that would 
preclude the use of the regular rating schedule.  38 C.F.R. 
§ 3.321 (2008).  On the contrary, despite complaints of pain 
in his thumb and some occupational difficulty, the VA 
examination in June 2008 noted that his ability to work as a 
mechanic was only mildly impaired and his left thumb scar had 
not causes him to lose any work.  In addition the veteran's 
left thumb scar did not have a significant impact on the 
veteran's ability to perform activities of daily living.  
Therefore, there is no reason to believe that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the schedular criteria.  Accordingly, 
referral of the case for extra-schedular consideration is not 
in order.




ORDER


Entitlement to service connection for a gastrointestinal 
disability, to include gastroesophageal reflux disease (GERD) 
and dyspepsia is denied.

Entitlement to service connection for left ear hearing loss 
disability is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for a left thumb scar is denied.



____________________________________________
DAVID L. WIGHT
Acting  Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


